Citation Nr: 1705548	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder including degenerative disc disease (DDD), to also include as secondary to service-connected thoracic spine disability. 

(The issues of entitlement to an initial evaluation in excess of 20 percent for right central and posterolateral T6-T7 disc herniation and left central T10-T11 disc herniation (thoracic spine disability) and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) are the subject of a separate decision of the Board of Veterans' Appeals.) 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active service from August 1993 to January 1994 and from July 2005 to September 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision which denied service connection for degenerative disc disease of the lumbar spine on a direct basis and as secondary to service-connected thoracic spine disability.  In October 2016, the Veteran was afforded a Board hearing via video conference from the RO before the undersigned.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the issue of service connection for a lumbar spine disorder including DDD, to also include as secondary to the service-connected thoracic spine disability, the record shows that between the Veteran's two periods of service, the Veteran injured his low back in February 1998 while at work as a delivery driver.  He subsequently received treatment for a herniated disc at L5-S1.  A July 1998 magnetic resonance imaging (MRI) revealed DDD at L4-5, L5-S1, and herniated nucleus pulposus S1 on the left.  The Veteran underwent laminectomy surgery.  The Veteran thereafter underwent a pre-deployment physical in July 2005 which determined that the Veteran was deployable.  However, shortly after, in November 2005, the Veteran reported that he began to experience low back pain during the flight abroad.  A contemporaneous report dated November 15, 2005 noted the prior history of a L5-S1 laminectomy.  The examiner noted that the Veteran had recovered from the surgery, but now had possibly reactivated the situation or developed scar tissue of a new disc.  An MR1 was then performed in December 2005 which yielded findings of a broad-based disc herniation at L5-S1 to the left with impingement on the left S1 nerve root.  The Veteran underwent a medical assessment.  The Medical Evaluation Board Narrative Summary dated February 5, 2006 showed a diagnosis of intervertebral disc disease syndrome (IVDS), L5-S1 impingement requiring sedating medications.  A subsequent service Air Force record noted that the Veteran was currently assigned to the Inspection Dock Section at the 130th Airlift Wing following his return from Southwest Asia with a back injury in October 2005.  Since being placed on a 4T Physical Profile, the Veteran had missed work approximately 62 days out of 146 work days.  It was noted that an electrodiagnostic study at the Charleston Area Medical Center showed evidence of a chronic left L4 perhaps L3 radiculopathy.

Following service, the Veteran was afforded a VA examination in May 2008.  At that time, the Veteran reported a back injury in August 2005.  He stated that he had pulled a muscle in the center of the back below the shoulder blades.  A diagnosis of a thoracic disc herniation was noted.  December 2009 electrodiagnostic testing for thoracic radiculopathy and lower extremity radiculopathies was conducted, finding evidence left L4 and L5 neurogenic residuals of previous radiculopathy.  

A VA examination was conducted in January 2010.  At that time, it was noted that the Veteran had been medically separated for low back disc disease, diagnosed as DDD.   It was noted that the Veteran had a history of prior back surgery in 1998 and had suffered a recurrence of back pain during deployment in 2005.  After redeployment, the Veteran underwent a trial of conservative management which included an L5-S1 spinal block and a series of epidural steroid injections, but did not respond adequately to fully perform within his Air Force Specialty or meet physical fitness standards.  He was issued a temporary P4 profile and underwent a Medical Evaluation Board.  Lumbosacral IVDS diagnosis was provided to the Informal Physical Evaluation Board as medically unacceptable condition.  The condition was determined to be 20 percent disabling.  The examiner noted that the Veteran was then medically separated with that disability rating.  With regard to the prior history of low back injury, it was noted that the Veteran had previously suffered civilian occupational injury and treatment, and underwent a discectomy in 1998 from which the Veteran recovered adequately to return to full duty.  In August 2005, during a Middle East deployment, the Veteran reported an onset of low back pain radiating to both lower extremities.  The narrative summary linked the onset to cargo handling during deployment.  The MRI at that time demonstrated mild degenerative changes in the thoracic and lower lumbar spine with disc space narrowing at L5-S1.  An orthopedic consultant at that time opined nonanatomic radicular symptoms and low back pain, most likely secondary to some DDD and some paraspinal muscle strain that had slightly manifested as worsened symptoms.  The Veteran was sent to a spine specialist who repeated the MRI and diagnosed an L5-S1 disc herniation without myelopathy along with lumbar and thoracic sprain.  The Veteran then underwent various medication trials and spinal injections with some relief of his lumbar pain but continued to report thoracic pain.  Another MRI completed in February 2006 noted a small central disc herniation at T10-11.  The neurosurgeon (with concurrence of another neurosurgeon and a neurologist) opined that the Veteran was not a surgical candidate and recommended readjustment of medications and continued conservative management.  Efforts at rehabilitation were unsuccessful.   Current physical examination and testing of the spine revealed mild to moderate thoracic DDD with disc herniation at T6-T7 and T10-T11.  The disc herniation at T10-T11 had apparently gotten smaller and no longer was effacing the spinal cord.  There was evidence of an old L4-L5 radiculopathy on the left.  There was no apparent radiculopathy of the levels tests of the thoracic spine.  On his electrodiagnostic study, there was no evident thoracic radiculopathy electrodiagnostically following testing of multiple levels, right and left, from T5 to T11/12 (the areas of  his disc disease noted on MRI).

The Board notes that there is no adequate medical opinion addressing whether the Veteran had a preexisting low back disability to include DDD when he entered service in July 2005 and, if so, if it was aggravated during service, or if the Veteran actually incurred a new lumbar spine disability during his second period of service.  As such, this case must be remanded for a medical opinion from the examiner conducting the spine examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of the Veteran's low back disability.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for the lumbar spine.  The DBQ should be filled out completely as relevant.  Any indicated tests that are deemed necessary for an accurate assessment must be conducted.  With regard to the lumbar spine, the examiner should answer the following inquires:

(a) Is there clear and unmistakable (medically undebatable) evidence that the Veteran had a low back defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed lumbar spine disability;

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting low back defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting low back disorder increased in severity (worsened) in service; 

(c) If the preexisting low back defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (medically undebatable) evidence that the increase in severity during service was due to the natural progress of the low back disorder; please identify with specificity any evidence that supports this finding; 

(d) If the examiner determines that the Veteran did not have a low back defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a low back disorder that had its onset in, or is otherwise etiologically related, to his military service to include any injury that occurred upon his redeployment in 2005.

The examiner should also address these inquiries with regard to secondary service connection:

(a) Whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability including DDD is proximately due to, or the result of, the service-connected thoracic spine disability.  

(b) Whether it is more likely than not, less likely than not, or at least as likely as not, that any current low back disability including DDD is permanently aggravated by the Veteran's service-connected thoracic spine disability.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

